Citation Nr: 0708300	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  06-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had a period of active duty for training from 
August 1980 to October 1980, and active service from January 
1986 to April 1992.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a statement submitted in November 2006, the veteran 
expressed his desire to testify at a Travel Board hearing 
before a Veterans Law Judge who will be deciding his case.  

The case is, therefore, REMANDED to the RO to accommodate 
that request.

The RO should schedule the veteran for a 
Travel Board hearing.  Notice should be 
sent to the veteran and to his 
representative, in accordance with 
applicable regulations.  Care should be 
taken to assure that the representative 
is adequately informed of the time and 
location of the hearing.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  No action is required of 
the veteran or his representative until further notice, but 
the veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


